                               Case 3:19-cr-00105-RS Document 2 Filed 03/04/19 Page 1 of 10
AO 257 (Rev. 6/78)


        DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
BY: •       COMPLAINT               INFORMATION             •       INDICTMENT                       Name of District Court, and/or Judge/Magistrate Location

            OFFENSE CHARGED
                                                            0 SUPERSEDING                              NORTHERN DISTRICT OF CALIFORNIA

                                                                                                                   SAN FRANCISCO DIVISION
                                                                       •   Petty
 18 U.S.C. § 1349 - Conspiracy to Commit Wire Fraud;
 18 U.S.C.§ 1343-Wire Fraud;                                           I I Minor           (- DEFENDANT - U.S
 18 U.S.C. § 7206(1)- Making and Subscribing a False Tax
                                                                           Misde-
                     Return;
 18 U.S.C.§ 981(a)(1)(C), 28 U.S.C.§ 2461(c) - Forfeiture
                                                                       •   meanor            I ERICH SCHOENWISNER
                                                                °      [X] Felony                DISTRICT COURT NUMBER
PENALTY:       18 USC§1349- 20 yrs prison, $250k fine, 5 yr supervised re!.,$100
               special assessment; 18 USC§1343- 20 yrs prison, $250k fine, 5 yr                  CR-19-00105-RS
               supervised rel., $100 assessment; 18 U.S.C. § 7206(1)- 3 yrs prison,
               $250kfine, 1 yr supervised rel.,$100 special assessment; 18 U.S.C. §
              981 (a)(1)(C), 28 U.S.C. § 2461(C)
                                                                                                                           DEFENDANT

                               PROCEEDING                                                     <ns NOT IN CUSTODY
  Name of Complalntant Agency, or Person (& Title, Ifany)                           ^   ^A7b\9
                                                                                          ^ v[x] If not detainedan-ested,
                                                                                                                 give datepending
                                                                                                                           any prioroutcome this
                                                                                                                                             . proceeding.
                        INTERNAL REVENUE SERVICE                                           ^ONG summons was served on above charges ^
  l—, person is awaiting trial inanother Federal or State                                                 Fugitive
  LJ give name ofcourt
                                                                                             3) Q Ison Bail or Release from (show District)

        this person/proceeding is transferred from another district
  •     per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                                   IS IN CUSTODY

                                                                                             4) Q Onthischarge
        this is a reprosecution of
        charges previously dismissed                                                         5) rn On another conviction              "1
  •     which were dismissed on motion                                SHOW                                                            ^ Q Federal Q State
        of;                                                         DOCKET NO.
                                                                                             6) Q Awaiting trial on other charges
        •    U.S. ATTORNEY          •    DEFENSE
                                                            }                                         If answer to (6) is "Yes", show name of institution

        this prosecution relates to a
                                                                                                                                   If "Yes-
  r~| pending case involving this same                                                           Has detainer O
        defendant                                                   MAGISTRATE
                                                                     CASE NO.
                                                                                                 been filed?
                                                                                                              [X] No          }    give date
                                                                                                                                   filed

                                                                                                 DATE OF                    Month/DayA'ear
        prior proceedings or appearance(s)                                                                     I
  Q before U.S. Magistrate regarding this
        defendant were recorded under                       }                                   ARREST

                                                                                                 Or... if Arresting Agency &Warrant were not

Name and Office of Person                                                                        DATE TRANSFERRED                          Month/Day/Year
Furnishing Infonnation on this form                DAVID L ANDERSON                             TO U.S. CUSTODY               I
                               0 U.S. Attorney •            Other U.S. Agency
Name of Assistant U.S.                                                                           r~| This report amends AO 257 previously submitted
Attorney (if assigned)                       Jose Olivera, AUSA

                                                        ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
        • SUMMONS                   NO PROCESS* • WARRANT                           Bail Amount:

        if Summons, complete following:
        r~| Arraignment Q Initial Appearance                                        • Where defendant previously apprehended on complaint, no new summons or
                                                                                    wan^nt needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                                    Date/Time:                                 Before Judge:

        Comments:
Case 3:19-cr-00105-RS Document 2 Filed 03/04/19 Page 2 of 10
Case 3:19-cr-00105-RS Document 2 Filed 03/04/19 Page 3 of 10
Case 3:19-cr-00105-RS Document 2 Filed 03/04/19 Page 4 of 10
Case 3:19-cr-00105-RS Document 2 Filed 03/04/19 Page 5 of 10
Case 3:19-cr-00105-RS Document 2 Filed 03/04/19 Page 6 of 10
Case 3:19-cr-00105-RS Document 2 Filed 03/04/19 Page 7 of 10
Case 3:19-cr-00105-RS Document 2 Filed 03/04/19 Page 8 of 10
Case 3:19-cr-00105-RS Document 2 Filed 03/04/19 Page 9 of 10
Case 3:19-cr-00105-RS Document 2 Filed 03/04/19 Page 10 of 10
